 PAUL J. MONOHON ASSOCIATES121Paul J.Monohon d/b/a Paul J.Monohon AssociatesandWilliamE.McClellan,Petitioner,and Local299,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 7-RD-1086August 30, 1974DECISION AND DIRECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to a Stipulation to Set Aside the Election,approved by the Regional Director for Region 7, onOctober 15, 1973, a rerun election was conducted bysecret ballot on February 1, 1974, under the directionand supervision of the Regional Director, among theemployees in the appropriate collective-bargainingunit described below. At the conclusion of the elec-tion, the Regional Director served on the parties atally of ballots which showed that of approximatelyeight eligible voters seven cast ballots, of which threewere for, and two were against, the participating labororganization, with two ballots challenged. The chal-lenged ballots are sufficient in number to affect theresults of the election.In accordance with the National Labor RelationsBoard's Rules and Regulations and Statements ofProcedures, Series 8, as amended, the Regional Direc-tor conducted an investigation. As the investigationestablished the existence of substantial and materialissues of fact best resolved by a hearing, the RegionalDirector issued a notice of hearing on February 20,1974. Thereafter, on March 14, 1974, a hearing washeld before Hearing Officer Charles W. Slavin for thepurpose of resolving issues raised by the challengedballots of Thomas Hannon and William McClellan.On March 27, 1974, the Hearing Officer issued hisReport and Recommendation on Challenged Ballotsin which he recommended that both ballots be openedand counted and the results incorporated in a revisedtally of ballots.Thereafter, the Employer filed timely exceptions tothe Hearing Officer's recommendation that the ballotof Thomas Hannon be opened and counted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute an appropriate unit forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All engineers and/or survey aids, draftsmen andinspectors employed by the Employer at its facili-ty located at 17100 W. Seven Mile Road, Detroit,Michigan; but excluding registered professionalengineers, registered land surveyors, temporaryemployees, co-op students, guards and supervi-sors as defined in the Act and all other employ-ees.5.The Board has considered the Hearing Officer'sreport, the exceptions, and the entire record in thiscase, and hereby adopts the Hearing Officer's find-ings and recommendations. In our opinion, theEmployer's exceptions raise no material or substantialissues of fact or law which warrant reversal of theHearing Officer's findings and recommendations.We agree fully with our dissenting colleague that noeligibilityissue concerning the first election is nowbefore the Board for decision. In effect the first elec-tion was never resolved but consolidated with a com-plaint case that was ultimately settled. The partiesagreed to a rerun; the Employer does not contend thatthe agreement specifically excluded Hannon as a vot-er.We conclude that Hannon was eligible to vote inthe rerun and that his ballot should be counted. Hewas ordered reinstated under the bargaining contractby unanimous vote of a union-management commit-tee. Although this occurred before the first election, itwas still unimplemented at the time of the rerun be-cause-without adequate reason here appearing-theEmployer had declined to reinstate Hannon. We seeno reason to ignore that arbitration determination,stillnot acted upon, in this still pending decertifica-tion proceeding. We have no quarrel with the HearingOfficer's analogy toPacific Tile and Porcelain Compa-ny,137 NLRB 1358, 1365-67 (1962).' The length of1The Board there modified the rule that a pending charge,not yet actedupon by the General Counsel, is necessary to permit discharged persons tovote by challanged ballot,and found a pending grievance to be equallyeffective as a prerequisite, saying "any interpretation of the contract will bemade by someone whose function it is to do so."The contract interpretationfavorable to Hannon was made during processing ofthiscase.We view it ascurrent and applicable.The Board also (id. at 1359)--on the job abandon-ment issue posed by ballots of economic strikers-decided to require "anaffirmative showing by objective evidence"that an economic striker hadabandoned his job before disenfranchising him. We think this salutary princi-Continued 122,DECISIONSOF NATIONAL LABOR RELATIONS BOARDHannon's unemployment at the time of the rerunelection-which disturbs our colleague-is no fault ofHannon. The time was largely consumed by the pro-cessing and settlement of the complaint proceeding.'Lastly, the decision of the Union and Hannon not toseek court enforcement of the award up to this pointin time is a frail basis for disenfranchising this voter.Accordingly, we shall direct the Regional Directorto open and count the challenged ballots of ThomasHannon and William McClellan.DIRECTIONThe Regional Director is hereby directed to openand count the ballots of Thomas Hannon and Wil-liam McClellan, prepare and serve on the parties arevised tally of ballots, and issue the appropriate certi-fication.MEMBER KENNEDY,dissenting in part:The question presented here is how long an individ-ual who has been refused reinstatement by an em-ployer, after a reinstatement order by an arbitrationpanel,remains eligible to vote in a representation elec-tion.The majority would extend this period indefi-nitely and open and count the ballot of Hannon. I donot agreewith this decision.The majority relies onPacificTile and PorcelainCompany,137 NLRB 1358, which involved challengesto ballots of economic strikers who had grievancespending.We are not here concerned with the chal-lenge to the ballot of a striker. Hannon was not onstrike and his grievance had been decided nearly 9months prior to the election on February 1, 1974.Hannon wasdischarged on April 5, 1973. He imme-diately filed a grievance which resulted in arbitration.The arbitration board ordered reinstatement, butwithout backpay, on May 14, 1973. Hannon, accom-panied by his union steward, promptly requested rein-statement,but the Employer refused. Hannonattempted to vote in the original election on June 18,1973, and his ballot was challenged by the Employer.This challenge was never resolved because the partiesagreed in September 1973 to a rerun election. At thetime the parties agreed to the rerun election, theysettled the charge in Case 7-CA-1043 with provisionfor reinstatement of dischargee William Webb. Thesettlementmade no provision for reinstatement ofHannon. Section 10(b) of the Act forecloses any ac-tion on our part to order Hannon reinstated. I rejectthe conclusion of the majority that Hannon's castinga challenge ballot at the June 18, 1973, election andpie is equally applicable to Hannon and that no such showing has been made,2 The Regional Director approved the settlement on October 15; the post-ing period expired December 19, 1973.his appearance at the settlement discussions in Sep-tember 1973 evidence a "continuing interest" by Han-non in his job.Iam satisfied that Hannon has abandoned anyexpectation of reemployment by this Employer. Han-non entered into a partnership in a health foods storeshortly after Employer's refusal to reinstate him. Heworks in that store 3 days a week and has also engagedin part-time employment with a private investigatorand a painting contractor.I recognize that acceptance of another job does notnecessarily evidence abandonment of employment.But the record herein establishes that the Union andHannon were well aware that the Company had re-placed him with another employee soon after the arbi-tration award. No attempt was made by the Union orHannon to obtain court enforcement of the arbitra-tion award during the 8-1/2 months that elapsed be-tween that award and Hannon's attempt to vote in thererun election? Hannon and the Union have had am-ple time to initiate such a suit, but they have not doneso. It is also significant that there is no unfair laborpractice charge relating to Hannon pending with theAgency.The eligibility to vote in the first election is not inissue here.What we are concerned with is the eligibili-ty of Hannon to vote in the second election held onFebruary 1, 1974. No eligibility issue concerning thefirst election is before the Board for decision.The majority emphasizes that the second electionwas a rerun election as if that fact had special signifi-cance with respect to Hannon's eligibility to vote inthe second election. Plainly, the only eligible voters inthe second election on February 1, 1974, were thoseemployed during the payroll period ending January11, 1974, and not those listed on the payroll precedingthe first election. Hannon had not worked for theEmployer for over 9 months at the time of the secondelection. The majority assumes that Hannon's timebetween the first election and the second election was"largely consumed" by the complaint case which wassettled. This assumption conflicts with the fact thatthe complaint case was settled almost 5 months beforethe second election was held.The majority further contends that "the first elec-tion was never resolved." The first election was final-ized after the parties agreed in September 1973 to setaside that election and conduct a new one. Thus, thefirst election was invalidated by the Regional Directorbased on the agreement of the parties. Indeed, if thefirst election had not been invalidated and finally setaside, the Board would have been precluded from3The Employer urges that the arbitration proceedingwas irregular andunfair.Iexpressno opinion as tothesecontentions of the Employer, but Inote thatthe Union has not sought enforcement of the award. PAULJ.MONOHON ASSOCIATES123conducting another election within 12 months of theremote to justify treating him as an eligible voter.first election by Section 9(c)(3) of the Act.Hannon has abandoned his status as an employee andIn my view,Hannon's possible reemployment is tooI, therefore, would sustain the challenge to his ballot.